 ,CHICAGO RETORT AND FIRE BRICK DIVISION, LACLEDE-CHRISTY C0.3354.By its refusal to bargaincollectively with the Unionas the exclusive rep-resentativeof its employees in said unit, Respondent has engagedin and isengaging in unfair labor practiceswithinthe meaning of Section 8 (a) (5) ofthe Act.5.By its discriminatory dischargeof certainemployeesnamed above, andits discriminatory refusal to reinstatethose employees and otherstriking em-ployees namedabove,Respondent has engaged in and is engaging in unfairlabor practiceswithinthe meaning of Section8 (a) (3) of the Act.6.By theaboverefusalto bargainand discrimination,as well as by otherconduct foundabove, Respondent has interferedwith,restrained,and coercedits employees in the exerciseof rightsguaranteedby Section 7 of the Act, andhas thereby engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.7.The aforesaidunfair labor practicesare unfairlaborpracticesaffectingcommercewithin themeaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]CHICAGO RETORT AND FIRE BRICKDIVISION OF LACLEDE-CHRISTY COM-PANYandDISTRICTNo. 132,INTERNATIONAL ASSOCIATION OF MA-CHINISTS,AFL, PETITIONER.Cases Nos. 13-RC-2285113-RC-2286,and 13-RC-2287.May 27, 1952Decision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Irving W. Fried-man, hearingofficer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affectingcommerce existsconcerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreasons:The Petitioner seeks to represent at the Employer's Ottawa plantseparate units of (1) "all machine repair, machinists, welders, andmachine set-up employees, automobile mechanics and helpers, andtheir apprentices" (petition No. 13-RC-2285), (2) all electricians andtheir helpers (petition No. 13-RC-2286), and (3) all carpenters, their99 NLRB No. 53. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDhelpers and apprentices (petition No. 13-RG-2287).The Intervenor,United Brick and Clay Workers of America, AFL, has since 1937represented all of these employees in a production and maintenanceunit.Alternately, the Petitioner would represent the threegroups of em-ployees sought as a single maintenance unit. This unit request is re-jected inasmuch as the Board will not sever a maintenance group madeup of diversified classifications of maintenance employees previouslyrepresented in plant-wide units.'We consider now the request for three separate units.13-RC-2285:This group consists of two machinists, three machinerepairmen or mechanics,2 four setup men, an automobile mechanic andhis helper.The two machinists spend the greater part of their timein the machine shop repairing liners for brick dies and making someparts to repair machinery.The shop is a separate room attached tothe plant, with limited equipment.Admittedly these two employeesdo not have the complete range of a machinist's skills.On Saturdays,with production workers as helpers, they repair plant machinery,including the installation of parts purchased for that purpose.Themachine repairmen repair plant machinery as the occasion arises dur-ing the week, as well as on Saturday, and also do some welding, carpen-try, and pipefitting.The younger of the two machinists also doeswelding, as well as some plumbing work. The four setup men changedies in the presses, in addition to performing a variety of duties re-quired by the production process.One of them, on the night shift,occasionally makes electrical repairs.On Saturdays they also assistin repairing plant machinery.The auto mechnic works in the com-pany garage-a separate building-making minor repairs on gasolinepowered equipment.He has one helper who also hauls coal and ashesduring 6 months of the year.No formal apprenticeship system exists at the plant and it is clearthat neither a high degree of skill nor specialized training is requiredfor the work of these alleged craft employees.On the contrary, theyperform a variety of maintenance functions throughout the plant,with the setup men engaging essentially in a repetitive operationintegrated with the production process.The record shows that theseemployees acquire only such skills as are necessary to the Employer'sproduction.In the circumstances we find that the machinists, ma-chine repairmen, setup men, and auto mechanics are not skilled crafts-men and do not, in themselves, constitute a unit appropriate for collec-tive bargaining.'1 SeeGeneral Refractories Company,96 NLRB 665;The Nestle Company, Inc.,92 NLRB1250.2An additional one is ill and not expected to return to work ; however,apparently afourth has been employed.8General Refractories Company,96-NLRB 665 UNDERWRITERS SALVAGE COMPANY OF NEW YORK33713 RC-2f86:This group consists of one electricianand one em-ployee hired temporarily for the installation.of certain new electricalequipment.The latter was hired by an electrical engineer from theSt. Louis office for a special project at the Ottawa plant, and may beallowed to stay on as a production worker when the project is com-pleted.The electrician spends his time on electrical maintenance inthe plant, with the exception of an hour or more a day when he makestests on the boiler water.He is on 24-hour call in case of emergency.However, he has no license and acquired the necessary skill for hiswork on the job. Apart from other considerations we shall grant themotion of the Employer and the Intervenor to dismiss this petitioninasmuch as the unit requested, in effect, consists of but one employee.'13-RC-2287:This group actually consists of a 'journeyman car-penter who, except for occasional cabinet work in the plant, devoteshis whole time to moldmaking, and two other employees who dividetheir time between machine repair and carpentry.5The latter, likeall other maintenance employees requested by the Petitioner,are su-pervised by the plant's master mechanic when engaged in machine re-pair work; the moldmaker, who is the plant's only moldmaker andworks without helpers, is supervised by a production foreman. Thereare nocarpenter helpers or apprentices.Despite the admitted car-pentry skill of the sole moldmaker in the plant, there is no justificationon this record for severance of the group requestedas skilled em-ployees commonlyengaged incraft work .6As none of the units requested by the Petitioner is appropriate forthe purposes of collective bargaining, we shall dismiss the petitions.We therefore do not pass upon the .apparent .contractbar issue raisedby the Intervenor.OrderUpon the entire record in thesecases, the National LaborRelationsBoard hereby orders that the petitions ffi'led'herein be, and they herebyare, dismissed.I SeeGriffin Wheel Company,80 NLRB 1471.5 One of these employees,harry Werner,was requested in connection with petition No.13-RC-2285as a machine repairman.e'Compare -GulfOil Corporation,77 NLRB308. 312.UNDERWRITERS SALVAGE COMPANY OF NEWYORKandINTERNATIONALCHEMICAL WORKERS UNION,LocAL #430, AFL,PETITIONER.CaseNo. 20-RC-1737.May 27,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Albert Schneider, hearing99 \TLRB No. 54.